TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 30, 2020



                                       NO. 03-20-00025-CV


  The Texas Education Agency; Mike Morath, Commissioner of Education in his Official
            Capacity; and Doris Delaney, in her Official Capacity, Appellants

                                                  v.

                         Houston Independent School District, Appellee




         APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE TRIANA
                  DISSENTING OPINION BY JUSTICE BAKER




This is an appeal from the district court’s order granting appellee’s motion for temporary

injunction and denying appellants’ plea to the jurisdiction signed on January 8, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s order. Therefore, the Court affirms the district court’s order. Appellants

shall pay all costs relating to this appeal, both in this Court and in the court below.